

115 HR 4427 IH: Protecting America and American Workers Act
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4427IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Ms. McSally (for herself, Mr. Gosar, Mr. Higgins of Louisiana, and Mr. Jenkins of West Virginia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to eliminate the diversity immigrant program, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Protecting America and American Workers Act. 2.Reduction of diversity visas to level necessary for NACARA; partial reallocation of visas to benefit certain employment-based immigrants (a)Reduction of diversity visas To level for NACARA (1)In generalSection 201(e) of the Immigration and Nationality Act (8 U.S.C. 1151(e)) is amended by striking 55,000 and inserting 5,000.
 (2)Effective date; sunsetThe amendment made by paragraph (1) shall take effect on October 1, 2018, and shall cease to be effective on the effective date described in section 3(d)(2).
				(b)Partial reallocation of visas To benefit certain employment-Based immigrants
 (1)Worldwide level of immigrationSection 201(d) of the Immigration and Nationality Act (8 U.S.C. 1151(d)) is amended by adding at the end the following:  (3)Beginning with fiscal year 2019, in addition to the worldwide level of employment-based immigrants computed under paragraphs (1) and (2), there shall be available for issuance in each fiscal year—
 (A)8,000 visas, to be allotted to qualified immigrants who are the beneficiary of a petition approved under subparagraph (E) or (F) of section 204(a)(1) for classification under section 203(b)(1);
 (B)8,000 visas, to be allotted to qualified immigrants who are the beneficiary of a petition approved under section 204(a)(1)(F) for classification under section 203(b)(2); and
 (C)8,000 visas, to be allotted to qualified immigrants who are the beneficiary of a petition approved under section 204(a)(1)(F) for classification under section 203(b)(3)..
 (2)Allocation of immigrant visasSection 203(b) of such Act (8 U.S.C. 1153(b)) is amended— (A)in paragraph (1), in the matter preceding subparagraph (A), by inserting , and plus the number of visas specified in section 201(d)(3)(A), after (4) and (5),;
 (B)in paragraph (2)(A), by inserting , and plus the number of visas specified in section 201(d)(3)(B), after (1),; and (C)in paragraph (3)(A), in the matter preceding clause (i), by inserting , and plus the number of visas specified in section 201(d)(3)(C), after (1) and (2),.
 (3)Effective dateThe amendments made by this subsection shall take effect on October 1, 2018. 3.Elimination of diversity immigrant program (a)Worldwide level of immigrationSection 201 of the Immigration and Nationality Act (8 U.S.C. 1151) is amended—
 (1)in subsection (a)— (A)by inserting and at the end of paragraph (1);
 (B)by striking ; and at the end of paragraph (2) and inserting a period; and (C)by striking paragraph (3); and
 (2)by striking subsection (e). (b)Allocation of immigrant visasSection 203 of such Act (8 U.S.C. 1153) is amended—
 (1)by striking subsection (c); (2)in subsection (d), by striking (a), (b), or (c), and inserting (a) or (b),;
 (3)in subsection (e), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); (4)in subsection (f), by striking (a), (b), or (c) and inserting (a) or (b); and
 (5)in subsection (g), by striking (a), (b), and (c) and inserting (a) and (b). (c)Procedure for granting immigrant statusSection 204 of such Act (8 U.S.C. 1154) is amended—
 (1)by striking subsection (a)(1)(I); and (2)in subsection (e), by striking (a), (b), or (c) and inserting (a) or (b).
				(d)Effective date
 (1)DeterminationThe Secretary of State and the Secretary of Homeland Security shall jointly determine when visa numbers made available under section 201(e) of the Immigration and Nationality Act (8 U.S.C. 1151(e)) (relating to the worldwide level of diversity immigrants) are no longer necessary to offset adjustments of status under section 309 of the Illegal Immigration Reform and Immigrant Responsibility (8 U.S.C. 1101 note), as required by section 203(d) of the Nicaraguan Adjustment and Central American Relief Act (8 U.S.C. 1151 note). Such Secretaries shall publish a notice in the Federal Register of such determination.
 (2)AmendmentsThe amendments made by this section shall take effect on the first day of the first fiscal year that begins after the date on which the determination under paragraph (1) is published in the Federal Register.
				